Citation Nr: 0805619	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
right knee injury.

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of a 
left knee injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1975 to April 1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2008, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

Although the RO reopened the claims, the Board has 
jurisdiction responsibility to consider whether it is proper 
for a claim to be reopened, and what the RO determined in 
this regard is not binding.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

Where as here, the Board finds that the claims are reopened, 
the Board will also address the merits of the claims as did 
the RO.  And deciding the claims on the merits does not 
warrant any further procedural due process notice as the 
veteran has been notified of the type of evidence needed to 
substantiate the underlying claims of service connection in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  


FINDINGS OF FACT

1. In a rating decision, dated in April 2003, the RO denied 
the claim of service connection for residuals of a right knee 
injury; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination.  



2. The additional evidence presented since the rating 
decision by the RO in April 2003 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a right knee injury.  

3. Chronic residuals of a right knee injury were not 
affirmatively shown to have been present during service; any 
current right knee disability, including arthritis, meniscal 
pathology, or chondromalacia of the patella, first documented 
after separation from service, beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to a disease, injury, or event of service origin.

4. In a rating decision, dated in April 2003, the RO denied 
the claim of service connection for residuals of a left knee 
injury; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination. 

5. The additional evidence presented since the rating 
decision by the RO in April 2003 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of a left knee injury. 

6. Chronic residuals of a left knee injury were not 
affirmatively shown to have been present during service; any 
current left knee disability, including arthritis, meniscal 
pathology, or chondromalacia of the patella, first documented 
after separation from service, beyond the one-year 
presumptive period for arthritis as a chronic disease, is 
unrelated to a disease, injury, or event of service origin. 


CONCLUSIONS OF LAW

1. The rating decision of April 2003 by the RO, denying 
service connection for residuals of a right knee injury, 
became final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

2. The additional evidence presented since the rating 
decision by the RO in April 2003, denying the claim of 
service connection for residuals of a right knee injury, is 
new and material, and the claim of service connection for 
residuals of a right knee injury is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).

3. Residuals of a right knee injury were not incurred in or 
aggravated by service, and service connection for arthritis 
as a chronic disease may not be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).  

4. The rating decision of April 2003 by the RO, denying 
service connection for residuals of a left knee injury, 
became final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).

5. The additional evidence presented since the rating 
decision by the RO in April 2003, denying the claim of 
service connection for residuals of a left knee injury, is 
new and material, and the claim of service connection for 
residuals of a left knee injury is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).

6. Residuals of a left knee injury were not incurred in or 
aggravated by service, and service connection for arthritis 
as a chronic disease may not be presumed.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements in new and material evidence 
claims must include notice of the evidence and information 
that is necessary to reopen the claims and the evidence and 
information that is necessary to establish the underlying 
claims for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2004 and in March 2006.  The veteran 
was notified that new and material was needed to reopen the 
claims of service connection, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied.  The notice included 
the type of evidence needed to substantiate the underlying 
claims of service connection, namely, evidence of an injury 
or disease or event, causing an injury or disease, during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.  The notice included the 
provisions for the effective date of the claims and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).  

To the extent that the VCAA notice pertaining to degree of 
disability was not provided before the initial adjudication, 
the timing of the notice was defective, but as the claims of 
service connection are denied, no disability rating can be 
assigned as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
this limited VCAA timing error.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has provided the veteran VA 
examinations and obtained VA medical opinions.  As there are 
no additional records to obtain, no further assistance to the 
veteran is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In the rating decision of April 2003, the RO denied service 
connection for residuals of right and left knee injuries 
because there was no evidence of current disability. 

After the veteran was notified of the adverse determinations 
and of his appellate rights, he did not appeal the adverse 
determinations and the rating decision by the RO became final 
based on the evidence then of record. 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104(a). 

The evidence of record and considered by the RO at the time 
of the rating decision in April 2003 is summarized as 
follows:  

The service medical records show that in September 1983 the 
veteran complained abrasions and left knee pain after a 
vehicle accident.  The pertinent finding was left knee 
bruise, and an x-ray was negative.  In January 1985, the 
veteran complained of intermittent bilateral knee pain and 
occasional effusion since 1983, when he fell from a vehicle 
and landed on his knees.  The physical examination was 
normal, and the assessment was patellar femoral syndrome.  In 
February 1983, he complained of left knee pain of three days' 
duration.  In March 1985, the veteran complained of painful 
knees.  It was noted that in September 1983 the veteran had 
fallen off a truck on to his knees.  The right knee was 
slightly swollen.  There was full range of motion of each 
knee.  X-rays revealed no fracture.  The diagnosis was 
contusion of each knee.  On follow-up later in March 1985, 
the veteran complained of right knee pain and swelling since 
September 1983.  It was noted that physical therapy caused 
more swelling.  The assessment was patellar femoral syndrome. 

Current Application

Although the prior rating decision became final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. §§ 7105(c) and 5108. 

The veteran's application to reopen the claims of service 
connection was received in April 2004.  

As the claims to reopen were received in April 2004, the 
current regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Additional Evidence

The additional evidence presented since the rating decision 
in April 2003 consists of statements of private physicians, 
reports of VA examinations, and the veteran's testimony. 

In a statement, dated in March 1985, A.A., MD, stated that he 
saw the veteran for pain in both knees.  According to the 
veteran, in September 1983 he had jumped off a moving 
vehicle, which had slipped out of gear and before it hit 
another vehicle, and he landed on his knees.  

On physical examination, the physician found mild patellar 
tenderness otherwise there were no objective findings.  X-
rays were within normal limits except for an exostosis 
formation at the superior pole of each patella.  The 
diagnosis was chronic contusion of the both knees. 

In a statement, dated in April 2004, H.C., D.O., stated that 
he saw the veteran for bilateral knee pain.  History included 
knee injuries in service.  The only significant findings were 
crepitus and a positive apprehension test.  X-rays were 
negative for any bony abnormality.  The diagnosis was 
bilateral chondromalacia. 

In a report, dated in August 2005, J.W.D., MD, stated that he 
saw the veteran for bilateral knee pain.  History included 
knee injuries in service in 1983.  The physician stated that 
he would offer a definitive orthopedic opinion when proper 
x-rays were done and he recommended that the veteran seek a 
definitive work-up through a county agency.  The diagnoses 
were internal derangement of the knee and chondromalacia. 

In January 2008, the veteran testified that in September 1983 
he was training on the reloading of a Patriot missile system, 
using a recovery vehicle with a crane with a missile canister 
suspended from the crane, when the recovery vehicle slipped 
out of gear.  He stated that he tried to get into the cab of 
the vehicle to stop it before the vehicle ran into another 
vehicle, but he could not so he jumped off the moving vehicle 
and landed on his knees.  The veteran testified that the 
injury resulted in pain and swelling, which he has had ever 
since. 

Analysis

The record shows that the claims of service connection for 
residuals of injury to each knee were previously denied 
because there was no evidence of current disability.  As the 
additional evidence relates to unestablished facts necessary 
to substantiate the claims, that is, evidence showing current 
bilateral chondromalacia or internal derangement or present 
disability, the absence of which was the basis for the prior 
denial of the claims, the evidence is new and material and 
raises a reasonable possibility of substantiating the claims 
and the claims are reopened.

As the claims of service connection are reopened, the Board 
will consider the merits of the claims. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including arthritis, if the disease is manifested to a 
compensable degree within the year after service. 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 



Factual Background

In addition to the evidence summarized above, the record 
contains reports of VA examinations conducted in 2004, in 
2005, and in 2006. 

On VA examination in January 2004, the examiner stated that 
he had reviewed the veteran's file.  The examiner found no 
functional impairment, that is, no limitation of motion, 
instability, or painful motion.  X-rays revealed degenerative 
changes of the patellae.  The diagnosis was bilateral knee 
condition secondary to mild degenerative arthritis of the 
patellae.  The examiner expressed the opinion that the 
current knee conditions were not related to the injury in 
1983 in service because the knee conditions would be more 
severe 21 years after the injury than the conditions are 
presently. 

On VA examination in October 2005, the examiner stated that 
knee symptoms were secondary to meniscal pathology and not to 
arthritis, which was minimal and not secondary to the knee 
injuries in 1983 because the radiological findings would be 
more severe than presently shown. 

On VA examination in May 2006, the examiner stated that he 
had reviewed the veteran's file.  It was reported that a MRI 
in October 2005 revealed meniscal degeneration of the left 
knee.  The diagnoses were chondromalacia patella of the right 
knee with moderate degenerative changes in the medial 
compartment, and chondromalacia patella of the right knee 
with moderate degenerative changes in the medial compartment.  
The examiner expressed the opinion that the current knee 
findings were less likely than not secondary to the injury 
from falling off a truck in service as the symmetric 
involvement of the medial compartments favored gait or 
pressure from symmetric loading in the knees.  



Analysis  

On the basis of the service medical records and 
contemporaneous private medical records, neither arthritis, 
meniscal pathology, nor chondromalacia of the patella of 
either knee was affirmatively shown during service and 
service connection under 38 C.F.R. § 3.303(a) is not 
established. 

The service medical records and contemporaneous private 
medical records do show that in September 1983 the veteran's 
initial complaint of injury was limited to the left knee and 
an x-ray was negative.  In January and March 1985, more than 
a year later, the veteran complained of intermittent 
bilateral knee pain and occasional effusion since 1983, x-
rays revealed no fracture, and the assessment was patellar 
femoral syndrome.  In March 1985, a private physician found 
mild patellar tenderness otherwise there were no objective 
findings, x-rays were within normal limits, and the diagnosis 
was "chronic" contusion of the knees.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Although the word "chronic" was used by a private 
physician, the Board questions the diagnosis of chronicity 
because there were no objective findings of disability and x-
rays were within normal limits.  Moreover, as chronicity was 
not adequately supported by the combination of manifestations 
sufficient to identify a knee disability as there were no 
objective findings and sufficient observation to establish 
chronic residuals on the basis of an isolated finding in 
September 1983, followed by a second complaint more than a 
year later, then continuity of symptomatology after service 
is required to support the claims.  38 C.F.R. § 3.303(b).

After service, a private physician attributed the veteran's 
pain in each knee to chondromalacia, which was documented for 
the first time in 2004.  Also in 2004, x-rays by VA revealed 
degenerative or arthritic changes of the patellae.  

While the veteran has provided a history of knee pain since 
1983, the absence of documented complaints of pain in each 
knee from 1985 to 2004, a period of nearly 20 years, weighs 
against the claims on the basis of continuity of 
symptomatology.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  The Board finds the absence of medical 
evidence of continuity of symptomatology outweighs the 
veteran's statements of continuity, rendering the lay 
evidence less probative than the medical evidence on the 
question of continuity of symptomatology.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For these 
reasons, the preponderance of the evidence is against the 
claims of service connection for residuals of right and left 
knee injuries based on continuity of symptomatology under 38 
C.F.R. § 3.303(b).    

Also the first documentation in 2004 of degenerative changes 
or arthritis of the patellae established by x-rays, almost 
twenty years after service, is well beyond the one-year 
presumptive for arthritis as a chronic disease and the 
preponderance of the evidence is against the claims of 
service connection under 38 U.S.C.A. §§ 1112, 1137 and 
38 C.F.R. §§ 3.307, 3.309.

On the question of service connection for residuals of 
injuries to the knees diagnosed after service and beyond the 
presumptive period for arthritis as a chronic disease under 
38 C.F.R. § 3.303(d), H.C., D.O., stated that he saw the 
veteran for bilateral knee pain in 2004.  History included 
knee injuries in service, and the diagnosis was bilateral 
chondromalacia.  A history provided by the veteran and 
recorded by a medical professional, unenhanced by any 
additional medical comment, is not competent medical evidence 
to substantiate the claims because the doctor did not offer a 
medical opinion on whether the current chondromalacia was 
related to the injuries in service in 1983.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  This evidence has no 
probative value on the question of a medical nexus between 
the current knee conditions and the injuries in service and 
is not favorable evidence to support the claims. 

J.W.D., MD, stated that he saw the veteran for bilateral knee 
pain.  History included knee injuries in service in 1983.  
The physician stated that he would offer a definitive 
orthopedic opinion when proper x-rays were done and he 
recommended that the veteran seek a definitive work-up 
through a county agency.  The diagnoses were internal 
derangement of the knee and chondromalacia.  

Again a history provided by the veteran and recorded by a 
medical professional, unenhanced by any additional medical 
comment, is not competent medical evidence to substantiate 
the claims.  In this case, the physician specifically stated 
that he would render a definitive opinion only after the 
veteran had a proper work-up.  As the physician did not 
relate the current chondromalacia to the injuries in service 
in 1983, the evidence also has no probative value on the 
question of a medical nexus between the current knee 
conditions and the injuries in service, and the evidence is 
not favorable evidence to support the claims.  

The remaining evidence consists of the medical opinions of 
three VA examiners, two of which stated that the veteran's 
file had been reviewed.  The examiners expressed the opinion 
that the current knee conditions to include degenerative 
arthritis of the patella, meniscal degeneration, and 
chondromalacia patella were not related to the injury in 1983 
in service because the knee conditions would be more severe 
than the conditions are presently.  This evidence opposes 
rather than supports the claims.

As for the veteran's statements and testimony, where, as 
here, the determinative issue involves a question of medical 
causation, competent medical evidence is required to 
substantiate the claims. The veteran as a layperson is not 
competent to offer an opinion on medical causation, and 
consequently his statements and testimony do not constitute 
favorable medical evidence to substantiate the claims.
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).





As the Board may consider only independent medical evidence 
to support its findings as to medical causation, not capable 
of lay observation, and as there is no favorable competent 
medical evidence to support the claims, the preponderance of 
the evidence is against the claims under 38 C.F.R. 
§ 3.303(d). 

As the preponderance of the evidence is against the claims 
under the applicable theories of entitlement to service 
connection for the reasons articulated, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a right knee injury is 
reopened and to this extent only the appeal is granted.  On 
the merits of the claim, service connection for residuals of 
a right knee injury is denied.  

As new and material evidence has been presented, the claim of 
service connection for residuals of a left knee injury is 
reopened and to this extent only the appeal is granted.  On 
the merits of the claim, service connection for residuals of 
a left knee injury is denied. 


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


